COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DELORIS PHILLIPS,                             §                 No. 08-15-00134-CV

                      Appellant,               §                   Appeal from the

 v.                                            §            County Court at Law No. 2

 TEXAS DEPARTMENT OF PUBLIC                    §             of Dallas County, Texas
 SAFETY,
                                               §                 (TC# CC-14-06421-B)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third pro se motion for extension of time within

which to file the brief until July 29, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Deloris Phillips, pro se, prepare the Appellant’s pro se brief

and forward the same to this Court on or before July 29, 2015.

       IT IS SO ORDERED this 24th day of June, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.